Case 1:20-cv-02389-JMS-DML Document 1 Filed 09/15/20 Page 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


CAROL FOUNTAIN,                                    )      CASE NO. 1:20-cv-2389
                                                   )
                       Plaintiff,                  )
                                                   )
       v.                                          )
                                                   )
WAL-MART STORES EAST, LP,                          )
                                                   )
                       Defendant.                  )

                                    NOTICE OF REMOVAL

       Robert B. Thornburg, counsel for defendant, states:

       1.      On August 21, 2020, plaintiff filed her Complaint for Damages against defendant

Wal-Mart Stores East, LP in the Hendricks County Superior Court of Indiana, under Cause No.

32D04-2008-CT-000148.

       2.      Wal-Mart Stores East, LP, is a Delaware limited partnership, of which WSE

Management, LLC is the general partner, and WSE Investment, LLC is the limited partner. The

sole member of both WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores

East, LLC, an Arkansas limited liability company whose sole member is Walmart, Inc. The

principal place of business for all entities mentioned is Bentonville, Arkansas. Walmart, Inc., a

Delaware corporation, is a publicly traded company on the New York Stock Exchange and

traded under the symbol WMT. The principal place of business for Walmart, Inc. is Bentonville,

Arkansas. No publicly traded entity owns more than 10% of the company. Thus, for purposes of

diversity jurisdiction, Wal-Mart Stores East, LP is a citizen of Delaware and Arkansas.

       3.      Plaintiff is citizen of the state of Indiana.



                                                 1 of 3
Case 1:20-cv-02389-JMS-DML Document 1 Filed 09/15/20 Page 2 of 3 PageID #: 2




       4.      Plaintiff alleges that while shopping at the Plainfield Walmart, she was struck by

a cart being pushed by a Walmart employee and knocked to the ground. Plaintiff suffered a

broken hip in the fall. Plaintiff underwent surgery and physical therapy for her injuries, her paid

medical expenses exceed $60,000.00, Plaintiff’s counsel advises that he believesp the amount in

controversy exceeds $75,000, and he is unwilling to stipulate that the value of the case does not

exceed $75,000.

       4.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).

       5.      This Notice of Removal is being filed with this Court within 30 days after receipt

of the Complaint and Summons.

       6.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Hendricks County Superior Court of Indiana, that this Petition for

Removal is being filed with this Court.




                                              2 of 3
Case 1:20-cv-02389-JMS-DML Document 1 Filed 09/15/20 Page 3 of 3 PageID #: 3




         WHEREFORE, defendant prays that the entire state court action, under Cause No.

32D04-2008-CT-000148, now pending in the Hendricks Superior Court of Indiana, be removed

to this Court for all further proceedings.



                                               Respectfully submitted,

                                               FROST BROWN TODD LLC




                                               By: /s/ Robert B. Thornburg
                                                   Robert B. Thornburg, #19594-02
                                                   Attorneys for Defendant Wal-Mart Stores
                                                   East, LP



                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 15th day of September, 2020, a copy of the foregoing was
served upon all parties through the Court’s ECF System. Notice of this filing will be sent to the
following parties by operation of the Court’s electronic filing system. Parties may access this
filing through the Court’s system.

Matthew E. Dumas
HOSTETTER & ASSOCIATES
515 N Green Street, Suite 200
Brownsburg, IN 46112
matt@hostetterlegal.com


                                                 /s/ Robert B. Thornburg


FROST BROWN TODD LLC
201 N. Illinois St., Suite 1900
P.O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
rthornburg@fbtlaw.com

LR08000.0735708 4832-7271-2395v1

                                             3 of 3
